— Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered March 20, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, and sentencing her, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *361not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. The undercover officer had an ample opportunity to observe defendant during the transaction, and provided a detailed and accurate description. Concur — Tom, J.P., Mazzarelli, Andrias, Friedman and Catterson, JJ.